PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/978,995
Filing Date: 22 Dec 2015
Appellant(s): Thomas et al.



__________________
Matthew J. Mattson (Reg. No. 65,973)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/23/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
1. Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Upon further consideration, and without acquiescing to the propriety of the previous rejection, the rejection of Claims 1-20 under 35 U.S.C. 112(a) has been WITHDRAWN.  










Claims 1-4, 8-11, and 15-18 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Publication No. 2009/0276843 issued to Patel (hereinafter “Pater) and in view of U.S. Patent No. 6,647,400 issued to Moran (hereinafter “Moran”) in further view of Deokar et al. “Intrusion Detection System using Log Files and Reinforcement Learning”, NPL 2012 (hereinafter “Deokar”) and further in view of U.S. Publication No. 2015/0363386 to Song (hereinafter “Song’).
Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Patel in view of Moran in view of Deokar, and further in view of Song and in further view of U.S. Publication No. 2015/0207811 issued to Feher et al. (hereinafter “Feher”).
Claims 6, 13, and 20 are rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Patel in view of Moran in view of Deokar, in view of Song, in further view of U.S. Publication No. 2009/0297043 to Hinton et al. (hereinafter “Hinton”).
Claims 7 and 14 are rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over Patel in view of Moran in view of Deokar, in view of Song, in view of Hinton and further in view of U.S. Publication No. 2008/0294588, issued to Morris et al. (hereinafter “Morris”).
The examiner notes, for clarity of record, that the Appellant has provided arguments solely regarding the rejection for claims 1-4, 8-11, and 15-18 and solely regarding prior art of record Song. 


(2) Response to Argument
Response to Argument A.
As described above, the rejection of Claims 1-20 under 35 U.S.C. 112(a) has been WITHDRAWN, rendering the Appellant’s Arguments moot. 

Response to Argument B. 
“Claims 1, 8, and 15 (and dependent claims 2-4, 9-11, and 16-18) are patentable over Patel, Moran, Deokar, and Song.” 

Response to Argument B(iii)(a): 
The Appellants argue that: 
	The asserted reference have not been shown to teach or suggest analyzing each log entry of the plurality of log entries to identify components of each log entry. 

 [Pg. 17 of Appeal Brief filed 05/24/2021]
The Examiner respectfully disagrees. 
	From the above it appears that the Appellants are arguing the following limitation of representative Claim 1: 
	Analyzing each log entry of the plurality of log entries to identify components of each log entry, wherein the identified components of each log entry of the analyzed plurality of log entries indicate an event.
 
The Appellants assert that (Pg. 17 of Appeal Brief filed 05/24/2021): 
	The Office Action on P. 10 asserts that Song teaches or suggests the previously-recited elements of Claim 1. 	

However, this is simply not true and it appears that the Appellants have misread and/or misinterpreted the Non-Final office action being appealed (Mailed 12/23/2020).
	In the Office Action being appealed, prior art of record Patel was relied upon to teach the argued limitation, NOT Song as suggested by the Appellants. 
	The Office Action clearly recited (Pg. 7 of non-final mailed 12/23/2020) (pertinent mapping reproduced below): 
Patel also teaches prior to runtime as part of a log learning process: analyzing each log entry of the plurality of log entries to identify components of each log entry, wherein the identified components of each log entry of the analyzed plurality of log entries indicate an event ([Patel] Pg. 1 Paragraph [0015] “As events from register devices are received by the TEE, they are broken down into their elemental components.” The examiner notes that the process of breaking down events into their elemental components reads of the claimed analyzing each of the plurality of log entries.). 

As can be seen, prior art of record Patel was relied upon to teach the argued limitation, NOT Song as asserted, incorrectly, by the Appellants. 
Because the Appellants are arguing a reference (i.e. Song) which NOT relied upon to teach the argued limitation, the Appellant’s arguments are not persuasive. 
	It further appears that Appellant’s arguments presented are similar to those presented in co-pending application 14/978,963. The examiner notes for clarity of record, that similar grounds of rejection are similarly being appealed in the ‘963 application. While the Examiner, will respond to the arguments presented by Appellant below, the Examiner further refers to the Examiner’s Answer for the ‘963 co-pending application.  

That is, in the interest of compact prosecution, and because the Examiner believes that the Appellant simply made a typographical error, the Examiner will address the limitation that Song WAS relied upon. 
Specifically, Song was relied upon to teach: 
…utilizing a semantic model of a knowledge base comprising, defining semantic meaning of an event indicated by the identified components of each log entry that is reflected in each log entry of the plurality of log entries using the knowledgebase, providing structure and vocabulary for use in user interfaces using the knowledge base. 

As recited in representative Claim 1. 
Assuming arguendo, the Appellants intended to argue this limitation, the Appellants argue (Emphasis added in bold); Appellant’s apparent arguments denoted [1],[2]): 
…Appellant respectfully asserts that… Song[’s]…“[s]emantic attributes ... encoded in [a] resource ... knowledge model”…have be shown to teach or suggest [1]…the claimed “semantic meaning of the event indicated by the identified components of the particular log entry that is reflected in the particular log entry and other log entries [is defined] using the knowledgebase”, as recited in claim 1. 
…Further, Appellant respectfully asserts that neither the cited portions of Song, nor the described “aggregated and uplifted information from the semantic processing layer ... arranged into the appropriate information model for different visual views ... and [to] drill down into event details,” of Song have been shown to teach or suggest that Song discloses or suggests that the claimed “structure and vocabulary [is provided] for use in user interfaces using the knowledgebase.[2]” as recited in amended claim 1. (Emphasis added.)

[Pg. 19 of Appeal Brief filed 05/24/2021]

In response to the argument that Appellant respectfully asserts that Song’s “[s]emantic attributes ... encoded in [a] resource ... knowledge model”…have not been shown to teach or suggest… “semantic meaning of the event indicated by the identified components of the particular log entry that is reflected in the particular log entry and other log entries [defined] using the knowledgebase”, as recited in claim 1. 
(Denoted by [1] above, Pg. 19 of Appeal Brief 05/24/2021). 
From Appellant’s arguments, as shown above, it appears that the Appellants are arguing at least the following limitation(s) of representative Claim 1. 
	“defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflect in the particular log entry and other log entries using the knowledgebase, and providing structure and vocabulary for use in user interfaces using the knowledgebase”

	The Examiner draws attention to the specification and particularly [0075] which is at least one location where “Semantic meaning” is described. The as-filed specification recites (Emphasis added): 
[0075] Semantic meaning of events can be identified by determining actions, attributes and semantic roles that occur in different types of log entries. For example, for a partial log entry 702, a process identifier attribute 704 can be identified. As indicated by a sentence 706, the log entry 702 can be rewritten using a present tense form, with missing elements added as types. An annotated sentence 708 illustrates an action (e.g., "start") annotation and role annotations (e.g., "actor," "target") associated with the log entry 702. An actor role can be a role taken by an entity (e.g., person, program) that executes some action (e.g., making a change). A target role can be a role taken by an entity that is affected by an action (e.g., the entity that is changed). As described in more detail below, in the knowledge base 214, attributes associated with an entity that takes on a role can be associated with the role.


This semantic meaning is further “identified” by determining “actions”, “attributes”, and “semantic roles” that occur in different types of log entries. In other words, the semantic meaning of a particular event appears to be, in laymen’s terms, a definition of an event.
Turning now to Song, Song teaches “…defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflected in the particular log entry and other log entries using the knowledgebase…”, as relied upon in the rejection (See Pg. 10 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below (Emphasis added in underline). 
Song further teaches …utilizing a semantic model of a knowledge base comprising, defining semantic meaning of an event indicated by the identified components of each log entry that is reflected in each log entry of the plurality of log entries using the knowledgebase, providing structure and vocabulary for user in user interfaces using the knowledge base (Song [0058] “Semantic attributes”; Song Paragraph [0114] and Paragraphs [0121]-[0126] see “visual arrangements” and “visual representation layer.”)

As can be seen from the above, Song, contrary to the Appellant’s Arguments, has been shown to teach “defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflect in the particular log entry and other log entries using the knowledgebase…”
Song, Paragraph [0114] recites (Emphasis Added): 
	“Results from the semantic aggregation, diagnosis, and analysis are represented in a display-independent schema for consumption by the visual representation layer…Thus a wide range of widgets can be developed to provide human-centric visual arrangements…”

Continuing on to Song’s relied upon paragraph [0125] (Emphasis Added): 
The visual representation layer provides a number of widgets that expose views and manipulators for the semantic model of the information…This allows them [e.g. users] to understand, reason about, and to make business user administration decisions by themselves…”

Song’s presentation of semantic attributes such that users can “understand” and “reason about” them, renders obvious, as described in the instant as-filed specification, rewriting a log entry in a sentence; this is well-within the claim language’s BRI.  
Simply stating that Examiner’s mapping is “has not been shown to teach or suggest” the claim language, without evidence to the contrary is not persuasive. This argument as per MPEP 2141(IV) are simply “mere statement[s] or argument[s] that the Office has not established a prima facie case of obviousness…” which cannot be considered persuasive. 
Further, even if the Appellant’s Arguments presented could be interpreted as distinctly and specifically pointing out the supposed errors, which the Examiner contends, the Appellants have not provided any other interpretation (narrower or otherwise).
As demonstrated and relied upon, Song teaches this portion of the claimed invention contrary to the Appellant’s Arguments.

In response to the argument that Appellant respectfully asserts that Song’s “aggregated and uplifted information from the semantic processing layer ... arranged into the appropriate information model for different visual views ... and [to] drill down into event details,” of Song have [not] been shown to teach or suggest that Song discloses or suggests that the claimed “structure and vocabulary [is provided] for use in user interfaces using the knowledgebase.[2]”
(Denoted by [2] above, Pg. 19 of Appeal Brief 05/24/2021). 

From Appellant’s arguments, as shown above, it appears that the Appellants are arguing at least the following limitation(s) of representative Claim 1. 
	“…defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflect in the particular log entry and other log entries using the knowledgebase, and providing structure and vocabulary for use in user interfaces using the knowledgebase”

Turning to the specification, “structure and vocabulary” is sparsely described and, in fact, is not described further than what the claim limitation recites (See Paragraph [0020] and [0074] of as-filed specification). 
Because of this, the claim element “…providing structure and vocabulary for use in user interfaces using the knowledge base…”, under the Examiner’s broadest 
Turning now to Song, Song teaches “…and providing structure and vocabulary for use in user interfaces using the knowledge base”, as relied upon in the rejection (See Pg. 10 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below (Emphasis added in underline). 
Song further teaches …utilizing a semantic model of a knowledge base comprising, defining semantic meaning of an event indicated by the identified components of each log entry that is reflected in each log entry of the plurality of log entries using the knowledgebase, providing structure and vocabulary for user in user interfaces using the knowledge base (Song [0058] “Semantic attributes”; Song Paragraph [0114] and Paragraphs [0121]-[0126] see “visual arrangements” and “visual representation layer.”)

As can be seen from the above, Song, contrary to the Appellant’s Arguments, has been shown to teach “…and providing structure and vocabulary for user in user interfaces using the knowledge base…”
To further clarify, and to further respond to the Appellant’s arguments, Song, Paragraph [0114] recites (Emphasis Added): 
	“Results from the semantic aggregation, diagnosis, and analysis are represented in a display-independent schema for consumption by the visual representation layer…Thus a wide range of widgets can be developed to provide human-centric visual arrangements…”

Continuing on to Song’s relied upon paragraph [0125] (Emphasis Added): 
The visual representation layer provides a number of widgets that expose views and manipulators for the semantic model of the information…This allows them [e.g. users] to understand, reason about, and to make business user administration decisions by themselves…”
Song’s presentation of semantic attributes such that users can “understand” and “reason about” them, renders obvious, as described in the instant as-filed specification, rewriting a log entry in a sentence; this is well-within the claim language’s BRI.  
Simply stating that Examiner’s mapping is “has not been shown to teach or suggest” the claim language, without evidence to the contrary is not persuasive. This argument as per MPEP 2141(IV) is simply a “mere statement[s] or argument[s] that the Office has not established a prima facie case of obviousness…” which cannot be considered persuasive. 
Further, even if the Appellant’s Arguments presented could be interpreted as distinctly and specifically pointing out the supposed errors, which the Examiner contends, the Appellants have not provided any other interpretation (narrower or otherwise).
As demonstrated and relied upon, Song teaches this portion of the claimed invention contrary to the Appellant’s Arguments.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires